Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Upon consideration of Applicants arguments and amendments, Examiner agrees that the prior art, while teaching administration of rifabutin, does not teach the newly claimed dosage means or a high enough does to activate the ferric-copreogen receptors of A. baumannii cells. After additional searching, the closest art appears to be Ipatova et al (2014/0341999), which discloses intravenous injection of rifabutin (¶¶ 34-35), but only for the purpose of providing an antitubercular preparation (¶ 1). No motivation is provided to expand this treatment to other bacteria where the oral dosage is the known and accepted administration route.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN J PACKARD whose telephone number is (571)270-3440. The examiner can normally be reached Mon and Wed-Fri (8am-6pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on (571)272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 
/BENJAMIN J PACKARD/               Primary Examiner, Art Unit 1612